Case: 20-30099     Document: 00515662013         Page: 1     Date Filed: 12/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 4, 2020
                                  No. 20-30099                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy D. Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 1:01-CR-10012-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In May 2002, Timothy D. Brown was convicted by jury verdict of one
   count of drug conspiracy, one count of possession with intent to distribute,
   three counts of drug distribution, and three counts of money laundering. The
   district court sentenced him to life imprisonment, five years of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30099      Document: 00515662013          Page: 2    Date Filed: 12/04/2020




                                    No. 20-30099


   release, and a $600,000 fine. Brown now appeals from the district court’s
   denial of relief under the First Step Act of 2018 (FSA).
          On appeal, Brown argues that (1) the discretionary part of the FSA is
   unconstitutional because it violates the Equal Protection and Due Process
   Clauses; (2) the district court abused its discretion by sentencing him above
   the statutory maximum that was applicable based on the jury’s verdict;
   (3) the district court should have dismissed this case for lack of jurisdiction
   because the Government lacked standing to bring these criminal charges
   against him; and (4) the district court failed to provide sufficient reasons
   when denying FSA relief. We review the district court’s FSA ruling for an
   abuse of discretion. United States v. Jackson, 945 F.3d 315, 319 (5th Cir.
   2019), cert. denied, 2020 WL 1906710 (U.S. Apr. 20, 2020) (No. 19-8036).
   To the extent we decide the meaning of, or consider a constitutional
   challenge to, the FSA, we use de novo review. United States v. Hegwood, 934
   F.3d 414, 416-17 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019); United States
   v. Howard, 766 F.3d 414, 428 (5th Cir. 2014). However, because Brown did
   not preserve his first two issues, we review them only for plain error. See
   Puckett v. United States, 556 U.S. 129, 135 (2009); Howard, 766 F.3d at 428.
          In his constitutional challenge, Brown is essentially arguing that a
   sentencing reduction under the FSA should be mandatory for eligible
   defendants whose convictions involved cocaine base. We have rejected this
   argument in the analogous context of 18 U.S.C. § 3582(c)(2) motions based
   on retroactive amendments to the Sentencing Guidelines’ base offense levels
   for cocaine base. United States v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010);
   see also Jackson, 945 F.3d at 319 n.2 (recognizing that the FSA is similar to
   § 3582(c)(2)); Hegwood, 934 F.3d at 418 (same). In the FSA context, this
   argument is flatly rejected by the text of the FSA, which specifies that
   “[n]othing in this section shall be construed to require a court to reduce any




                                         2
Case: 20-30099       Document: 00515662013         Page: 3   Date Filed: 12/04/2020




                                    No. 20-30099


   sentence pursuant to this section.” First Step Act of 2018, § 404(c), Pub. L.
   No. 115-391, 132 Stat. 5194, 5222 (2018).
            Brown’s argument regarding the applicable statutory maximum is not
   reliant on the Fair Sentencing Act of 2010 (FAIR). Under the FSA, the
   district court properly proceeded “as if all the conditions for the original
   sentencing were again in place with the one exception” for the changes
   mandated by FAIR. Hegwood, 934 F.3d at 419. The district court also
   properly considered Brown’s criminal history and role in the offense when
   denying FSA relief. See Jackson, 945 F.3d at 322. Moreover, Brown’s
   jurisdictional challenge is barred under the law of the case doctrine because
   it was rejected on direct appeal. See United States v. Brown, Nos. 02-30021,
   02-30459, 02-30514, 03-30375, 2004 WL 243491, at *6 (5th Cir. Feb. 11,
   2004) (unpublished); United States v. Matthews, 312 F.3d 652, 657 (5th Cir.
   2002).
            AFFIRMED.




                                         3